t c memo united_states tax_court edward e curran petitioner v commissioner of internal revenue respondent docket no 967-11l filed date george j smith for petitioner cindy shin young park for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended genuine issue exists as to any material fact and that the determination to collect petitioner’s income_tax_liability by levy should be upheld petitioner has not responded to the motion despite an order from this court instructing him to do so background at the time the petition was filed petitioner resided in new jersey petitioner filed a federal_income_tax return for but failed to pay the liability reported on the return as a result respondent assessed the tax_shown_on_the_return respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising him that respondent intended to levy to collect the unpaid tax_liability interest and penalty and that he could request a hearing with respondent’s office of appeals petitioner submitted a timely form request for a collection_due_process or equivalent_hearing in which he did not contest the underlying liability but instead requested an installment_agreement by letter dated date 2on date the court ordered petitioner to file a response on or before date no response was filed by petitioner by order dated date the court extended the time for filing petitioner’s response until date petitioner did not file a response respondent’s settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request and scheduled a telephone conference in the letter the settlement officer requested that petitioner provide a completed form a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses so that she could make a decision regarding petitioner’s request for an installment_agreement during the telephone conference on date george j smith petitioner’s representative requested petitioner’s account be placed in currently not collectible cnc status because petitioner could not pay the debt at that time additionally petitioner’s representative claimed that petitioner had sold a property at a loss in petitioner’s representative stated that petitioner intended to carry back the loss to and that the carryback would reduce the tax_liability to zero on date the settlement officer informed petitioner’s representative that her review of forms 433-a and b indicated that petitioner owned property that could be sold to pay off his tax_liability the settlement officer told petitioner’s representative that she could offer a 120-day extension for petitioner to submit the loss carryback paperwork to resolve the tax_liability the settlement officer informed petitioner’s representative that she would issue a notice_of_determination if she did not hear back from him by date petitioner’s representative did not contact the settlement officer after the date telephone conference respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the levy action on date petitioner timely filed a petition with this court stating generally that he disagreed with the proposed collection action because it would create an economic hardship and that he did not currently have the ability to pay the liability or enter into an installment_payment agreement the form_4340 certificate of assessments payments and other specified matters attached to respondent’s motion shows that an abatement of dollar_figure was posted to petitioner’s account on date resulting from a tentative carryback claim despite the abatement petitioner still had an outstanding balance due of dollar_figure as of date discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to the motion and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person appeals hearing if a taxpayer requests an appeals hearing he may raise at that hearing any relevant issue relating to the unpaid tax or proposed levy sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding his underlying liability see rule a a taxpayer is precluded from 3by failing to respond to the assertions in the motion petitioner has waived his right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise his underlying tax_liability in his request for a cdp hearing in his petition he made no specific allegations or arguments regarding the correctness of the underlying tax_liability and he failed to file any response to respondent’s motion for summary_judgment consequently petitioner’s underlying tax_liability is not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see 117_tc_183 we note that the settlement officer properly based her determination on the factors required by sec_6330 in the cdp hearing request petitioner requested an installment_agreement as an alternative means of collection in the appeals hearing petitioner’s representative requested that petitioner’s liability be placed in cnc status respondent contends that the settlement officer did not abuse her discretion by denying petitioner’s requests for an installment_agreement and to place his tax_liability in cnc status because petitioner had sufficient assets to pay his tax_liability petitioner’s forms 433-a and b show he had sufficient assets to pay off his tax_liability generally it is not an abuse_of_discretion for the settlement officer to deny a taxpayer’s requests for an installment_agreement or for the liability to be placed in cnc status when the taxpayer has sufficient assets to pay his tax_liability see foley v commissioner tcmemo_2007_242 tax ct memo lexi sec_245 at castillo v commissioner tcmemo_2004_238 tax ct memo lexi sec_247 at see also internal_revenue_manual pt date taxpayers do not qualify for installment agreements if balance due accounts can be fully or partially satisfied by liquidating assets therefore we find that the settlement officer did not abuse her discretion in denying petitioner’s requests for an installment_agreement and to place the liability in cnc status in the petition petitioner argues that sustaining the levy would create an economic hardship for him petitioner has not demonstrated that the levy would create an unwarranted economic hardship that would be sufficient to find that the settlement officer abused her discretion we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent 4indeed petitioner seems to have abandoned the installment_agreement argument in his petition petitioner states the taxpayer does not currently have the ability to enter in to an installment_payment arrangement
